DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/1/2021 has been entered.
Quayle Action
This application is in condition for allowance except for the following formal matters: 
Claim Objections
Claims 1, 8 and 15 are objected to because of the following informalities:
Regarding claim 1,
Line 10 recites “a multiplexer (MUX) configured to order read requests to the banks,” of which the phrase “the banks” lacks antecedent basis and should be --a multiplexer (MUX) configured to order read requests to the different NVM banks--.
Line 13 recites “a memory controller configured to” which requires a semicolon at the end of the line and should be --a memory controller configured to:--.
Regarding claim 8, 
Line 10 recites “demultiplexing the read data from each TDM read slot to one of the processes…,” of which the phrase “the processes” lacks antecedent basis and should be -- demultiplexing the read data from each TDM read slot to one of the control processes…--. 
Line 13 recites “by operation of a memory controller circuit of the controller device” which requires a semicolon at the end of the line and should be --by operation of a memory controller circuit of the controller device:
Regarding claim 15, 
Line 14 recites “a memory controller configured to” which requires a semicolon at the end of the line and should be --a memory controller configured to:--.
Appropriate correction is required.
All claims depending on the claims outlined above are objected to for the same reasons based on their dependency on claims 1, 8 or 15.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites the following limitations with features highlighted in combination with the other limitations of the claims most overcome the prior art of record:
“A device, comprising: 
a plurality of processing cores; 
5memory circuits configured to store time division multiplexer (TDM) assignment data that assigns each of a plurality of TDM command slots to one of the processing cores in a predetermined order, without more than one processing core being assigned to the same TDM command slot, and 
10core assignment data that assiqns the same processing cores to different nonvolatile memory (NVM) banks; 
a multiplexer (MUX) configured to order read requests to the banks from the plurality of processing  
15a memory controller configured to 
generate NVM command and address data from read requests received from the MUX during the TDM command slots assigned to the read requests on a unidirectional command-address bus, the address data including at least a bank address, and 
20receive read data on a unidirectional parallel data bus in synchronism with rising and falling edges of a received data clock, the read data being received in TDM read slots having the predetermined order assigned by the TDM assignment data; and 
a demultiplexer (DMUX) configured to provide the read data of each TDM 25read slot to one of the processing sources based on the TDM read slot position in the predetermined order.”
The most relevant prior art does not appear to teach or suggest the highlighted limitations in combination with the other recited limitations. The closest prior art is Jenkins (US 2006/0047919 A1), Hein (US 2008/0225603 A1) and Webb et al. (US 2019/0319730 A1). Jenkins et al. teaches read accesses can be divided into windows of consecutive clock cycles by providing a memory address and bank number, in which the arbiter determines the order in which banks are to be accessed over a period of time. Jenkins further teaches receiving read data in sync with a received data block and the read data being received in read slots having a predetermined order. However, Jenkin teaches assignment data that assigns banks to command slots, in contrast to the claimed time division multiplexer (TDM) assignment data that assigns TDM command slots to one of the processing cores in a predetermined order, and subsequently, receiving read data in the TDM read slots having the predetermined order assigned by the TDM assignment data. Hein teaches the components of the device, that is, a multiplexer that performs order, a uni-directional command-address bus and receiving read data on said bus, as well as a demultiplexer that provides the read data. However, Jenkin in view of Hein also fails to teach time division multiplexer (TDM) assignment data that assigns TDM command slots to one of the processing cores in a predetermined order, and subsequently, receiving read data in the TDM read slots having the predetermined order assigned by the TDM assignment data. Webb teaches the general concept of TDM allocation, and how time slots may be allocated to a plurality of ports. However, similarly to Jenkins and Hein, Webb also fails to teach time division multiplexer (TDM) assignment data that assigns TDM command slots to one 
Claims 2-7 depend upon claim 1, and thus, is allowable for at least the same reasons as outlined above.
Independent claims 8 and 15 recites subject matter substantially similar to that as recited in claim 1, and thus, is found to be allowable for the reasons discussed supra. 
Claims 9-14 and 16-20 depend upon claims 8 and 15, respectively, and thus, is allowable for at least the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE WEI whose telephone number is (571)270-0067. The examiner can normally be reached Mon - Thurs (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, REGINALD BRAGDON can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JANE WEI
Primary Examiner
Art Unit 2131



/JANE WEI/Primary Examiner, Art Unit 2139